DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Claim 1 was amended to reflect that a reservoir is configured to store the processing liquid before being supplied to the processing part and that the heater is configured to heat the processing liquid that passes through the circulation line. Claim 20 was amended to reflect that a processing liquid concentration method of a substrate processing apparatus comprises a processing part configured to process a substrate with a processing liquid and a processing liquid generation part configured to generate and supply the processing liquid to the processing part, the method comprising: circulating a processing liquid stored in a reservoir of the processing liquid generation part through a circulation line of the processing liquid generation part, wherein the reservoir is configured to store the processing liquid before being supplied to the processing part; heating the processing liquid passing through the circulation line by a heater of the processing liquid generation part. The amendments to claims 1 and 20 necessitated the introduction of the new prior art rejections with the prior art of Iwao (US 2017/0256426).
	Applicant argues that the processing part, and airflow formation mechanism, and a bubbling mechanism are not to be interpreted as 35 USC 112(f), but the claims were not amended to overcome the interpretation and thus the processing part, and airflow formation mechanism, and a bubbling mechanism of 35 USC 112(f) are maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwao (US 2017/0256426).
Regarding claims 1 and 20:	A substrate processing apparatus comprising: a processing part (chamber 7) configured to process a substrate with a processing liquid; and a processing liquid generation part  (see element 1 and 5 of  Figs. 3, 5, and 6 of Iwao) configured to generate the processing liquid supplied to the processing part, the processing liquid generation part including: a reservoir (chemical liquid tank 31) configured to store the processing liquid before being supplied to the processing part; a circulation line ( see lines 35 and 43) through which the processing liquid stored in the reservoir is circulated; a heater 32 configured to heat the processing liquid that passes through the circulation line; and a nozzle 13 provided at a downstream side of the circulation line and has at least one ejection port formed to eject the processing liquid heated by the heater from above a liquid level of the processing liquid stored in the reservoir. See Figs. 3, 5, and 6.

Regarding claim 16:	See Figs. 3, 5, and 6 of Iwao teaches the nozzle (13) ejecting the liquid to the upper side of the liquid level of the processing liquid stored in the reservoir (chemical liquid tank 31).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 7-9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Iwao (US 2017/0256426) in view of Nam et al (US 2009/0020226).
The teachings of Iwao was discussed above.
The prior art of Iwao fails to teach:
Regarding claim 2. The substrate processing apparatus of Claim 1, wherein the nozzle extends in a horizontal direction, and the at least one ejection port includes a plurality of ejection ports provided side by side in the horizontal direction.  

Regarding claim 3. The substrate processing apparatus of Claim 2, wherein the nozzle ejects the processing liquid toward an upper side of the liquid level of the processing liquid stored in the reservoir. Recall the nozzle 13 of Iwao is provided at an upper side of the liquid level see Figs 3, 5, and 6.

Regarding claim 7. The substrate processing apparatus of Claim 6, further comprising: at least one plate member provided between the nozzle and the liquid level of the processing liquid stored in the reservoir, wherein the nozzle ejects the processing liquid toward the at least one plate member.  

Regarding claim 8. The substrate processing apparatus of Claim 7, wherein the at least one plate member includes a plurality of plate members provided to partially overlap each other.  

Regarding claim 9. The substrate processing apparatus of Claim 8, wherein the at least one plate member is a mesh plate.

Regarding claim 18: The substrate processing apparatus of Claim 1, further comprising: at least one plate member provided between the nozzle and the liquid level of the processing liquid stored in the reservoir, wherein the nozzle ejects the processing liquid toward the at least one plate member.

The prior art of Nam et al teaches an etching apparatus with a nozzle (piping unit 14) that extends in the horizontal direction and has a plurality of ejection ports 15, a mesh plate (substrate mask 13) see [0030] – [0034]. The motivation to provide the nozzle of Nam et al in the apparatus of Iwao is that provide the nozzle in the horizontal direction at the upper size of the chamber is that gravity is used to supply the processing fluid due the to the location of the nozzle. The horizontal direction along the supply of fluid to be provide along the entire longitudinal direction of the wafer. The motivation to provide the mesh plate is according to [0034] that the mesh or plurality of openings, holes, or slits prevents the generation of microbubbles when the fluid is supplied to the wafer which would collide with the processing fluid which would prevent uniform fluid distribution leading to an undesirable process result. Thus, it would have been obvious to modify the apparatus of Iwao with the plate member made of mesh and the nozzle provided along the horizontal direction as suggested by the teachings of Nam et al.

Claims 10-12 and 19  rejected under 35 U.S.C. 103 as being unpatentable over Iwao (US 2017/0256426) in view of Yokomizo et al (US 6,780,277) as applied to claims 2, 3, 7-9, and 18 above, and in further view of Nam et al (US 2009/0020226).

The teachings of Iwao as modified by Yokomizo et al was discussed above.
The prior art of Iwao as modified by Yokomizo et al fails to teach:
Regarding claims 10 and 19: a bubbling mechanism. The prior art of Yokomizo et al teaches an etching method and etching apparatus with a bubbling mechanism (rectifying plate 14) in Yokomizo et al see Fig. 1.

Regarding claim 11: The prior art of Iwao teaches a controller 3 in [0043] and [0052] – [0054], but Iwao does not teach a bubbling mechanism. Yokomizo et al also teaches controller (CPU 70). See col. 5 lines 1-35 and the paragraph which joins cols. 6 and 7, and col. 7 lines 5-col. 9 line 8 teaches the steps of the manufacturing process controlled by the controller which include the flow rates via valves 25, 32, and 43.

Regarding claim 12: Iwao teaches a filter 34 a bypass line  with valve 50.
Regarding claim 19:	 The apparatus of Yokomizo et al further comprises: a bubbling mechanism (rectifying plate 14) configured to bubble the processing liquid stored in the reservoir.  See Fig. 1

Claims 4-6, 13-15,  and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Iwao (US 2017/0256426 in view of Nam et al (US 2009/0020226), as applied to claims 2, 3, 7-9, and 18, and in further view of Hinode et al US 2019/0228990).
The teachings of Iwao as modified by Nam et al was discussed above.
The modification fails to teach:

Regarding claim 4. The substrate processing apparatus of Claim 3, further comprising: an airflow formation mechanism configured to form a flow of a gas between the nozzle and the liquid level of the processing liquid stored in the reservoir.  

Regarding claim 5. The substrate processing apparatus of Claim 4, wherein the gas has a humidity lower than that in an environment in which the substrate processing apparatus is installed.  
Regarding claim 6. The substrate processing apparatus of Claim 5, wherein the flow of the gas is formed to penetrate a strip-shaped processing liquid ejected from the at least one ejection port.

Regarding claim 13. The substrate processing apparatus of Claim 12, wherein the processing liquid generation part is installed in plural numbers, wherein at least one of the processing liquid generating parts heats the processing liquid with the heater while circulating the processing liquid through the circulation line, and wherein another processing liquid generation part supplies the processing liquid remaining in the predetermined state to the processing part.
See the plurality of reservoirs, circulation lines, and heaters in the prior art of Hinode et al to better control the quality of the specific constituents of the processing liquid by treating each constituent separately, see Figs 1, 3-7, and 11 of Hinode et al. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to provide a plurality of processing liquid generation parts as suggested by Hinode et al.

Regarding claim 14. The substrate processing apparatus of Claim 7, wherein the at least one 
plate member is a mesh plate.
Recall Nam et al teaches a mesh plate (substrate mask 13) see [0030] – [0034]. The motivation to provide the nozzle of Nam et al in the apparatus of Yokomizo et al is that provide the nozzle in the horizontal direction at the upper size of the chamber is that gravity is used to supply the processing fluid due the to the location of the nozzle. The horizontal direction along the supply of fluid to be provide along the entire longitudinal direction of the wafer.  The motivation to provide the mesh plate is according to [0034] that the mesh or plurality of openings, holes, or slits prevents the generation of microbubbles when the fluid is supplied to the wafer which would collide with the processing fluid which would prevent uniform fluid distribution leading to an undesirable process result. Thus, it would have been obvious to modify the apparatus of Iwao with the plate member made of mesh and the nozzle provided along the horizontal direction as suggested by the teachings of Nam et al.

Regarding claim 15. The substrate processing apparatus of Claim 4, wherein the flow of the gas is formed to penetrate a strip-shaped processing liquid ejected from the at least one ejection port.

Regarding claim 17. The substrate processing apparatus of Claim 1, further comprising: an airflow formation mechanism configured to form a flow of a gas between the nozzle and the liquid level of the processing liquid stored in the reservoir.

 The prior art of Hinode et al teaches a processing part 501 wherein an FFU 193 is provided see Fig. 13 and [0196]. The motivation to modify the apparatus resulting from the combined teachings of Iwao and Nam with fan filter unit 193 is that it generates a downward air flow in the chamber 190 according to the abstract of Hinode et al the gas can be nitrogen. Thus, it would have obvious for one of ordinary skill in the art at the time of the claimed invention to the apparatus resulting from the combined teachings of Iwao and Nam with fan filter unit 193 suggested by Hinode et al.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716